Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE No.: 20-cv-21975


  FRANK MARRERO, JR.,

                  Plaintiffs,
  v.

  UNITED STATES POSTAL
  SERVICE, MEGAN J. BRENNAN,
  POSTMASTER GENERAL, and
  LOUIS DEJOY, as successor,
  POSTMASTER GENERAL, and
  DOES 1-10,

               Defendants.
  ______________________________/

                                           COMPLAINT

         Plaintiff, FRANK MARRERO, JR., hereby sues Defendant, UNITED STATES

  POSTAL SERVICE, MEGAN J. BRENNAN, POSTMASTER GENERAL, and LOUIS

  DEJOY, as successor, POSTMASTER GENERAL, and DOES 1-10, and alleges as follows:

                                         INTRODUCTION

         1.      This is an action for money damages to redress Defendants’ unlawful

  employment practices against Plaintiff, including Defendants’ unlawful termination of Plaintiff

  because of his disabilities and age, and failure to provide reasonable accommodation based on

  his disabilities, in violation of The Rehabilitation Act, As Amended 29 U.S.C. §701 et seq.; Age

  Discrimination In Employment Act of 1967, 29 U.S.C. §621 et seq.; and Americans with

  Disabilities Act, 42 U.S.C. § 12101 et seq.

         2.      On November 23, 2015, Mr. Marrero, a disabled veteran, employed by the
Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 2 of 7



  United States Postal Service (USPS) as a City Carrier Assistant (CCA), was wrongfully

  terminated on the basis of discrimination for his disability and age following his written

  submission for reasonable accommodations. Brian Goldstein, Mr. Marrero’s supervisor, admits

  to receiving the request on or around November 20, 2015. Mr. Goldstein and Mr. Juan Albo,

  Mr. Goldstein’s supervisor, proceeded to wrongfully terminate Mr. Marrero on the unlawful

  basis of disability and age discrimination.

         3.      Defendant’s conduct was knowing, malicious, willful and wanton and/or showed

  a reckless disregard for Plaintiff, which has caused and continues to cause Plaintiff to suffer

  substantial economic and non-economic damages, including aggravation of prior-existing

  injuries, permanent harm to his professions and personal reputation, severe mental anguish and

  emotional distress.

                                   JURISDICTION AND VENUE

         4.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331and 1343 over

  Plaintiff’s cause of action as this action involves federal questions regarding the deprivation of

  Plaintiff’s civil rights under the Rehabilitation Act, the Age Discrimination In Employment Act

  of 1967, and the Americans with Disabilities Act. This Court has supplemental jurisdiction over

  Plaintiff’s causes of action arising under Florida state law pursuant to 28 U.S.C. § 1367.

         5.      Venue lies in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. § 1391(b)(2) because the events or omissions giving rise to Plaintiff’s

  claims occurred in Miami-Dade County.

         6.      Defendant United States Postal Service (USPS) was, at all times mentioned in

  this Complaint, acting under color of federal law.

         7.      Plaintiff has complied with all statutory prerequisites to filing this action.
Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 3 of 7



         8.      This action was filed within 90 days of receipt of U.S. Equal Employment

  Opportunity Commission’s dismissal of Mr. Marrero’s Formal EEOC complaint.

                                              PARTIES

         9.      Plaintiff was employed by the USPS at the Northland Station in Miami, Florida

  in a letter carrier position. At all relevant times, Plaintiff met the definition of an “employee”

  under all applicable Statutes. Plaintiff was discharged due to his age and disability.

         10.     Defendant USPS is, and at all times mentioned in this Complaint was, an

  independent agency, or instrumentality of the federal government, organized and existing under

  the laws of the United States of America, Federal Government and subject to those laws

  including Section 501 of the Rehabilitation Act of 1973.

         11.     Defendant Megan J. Brennan is on the staff of the USPS, in the position of

  Postmaster General of the United States.

         12.     Defendant Louis DeJoy is the successor of the position Postmaster General of the

  United States held by Megan J. Brennan.

         13.     The cause of action herein described accrued in Miami-Dade County.

                                           BACKGROUND

         14.     Mr. Marrero’s employment with USPS began on August 31, 2015, as a City

  Carrier Assistant (CCA), and was designated to the Gratigny Branch, in Miami, Florida, which

  oversaw nine (9) other stations. During his employment, Mr. Marrero was provided assignments

  at the other 9 nine stations, including the Norland Station.

         15.     On November 17, 2015, Mr. Marrero presented his formal request for reasonable

  accommodations pursuant to Americans with Disabilities Act (ADA) and the Rehabilitation Act

  of 1973 (Request) to Ray Borger (the station manager of the Norland Station).
Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 4 of 7



         16.     After having reviewed the Request, Borger refused to accept it and instructed Mr.

  Marrero to provide it to his supervisor Brian Goldstein at the Norland Station.

         17.     On November 18, 2015, Mr. Marrero spoke with Jesse Rosaham, assistant to Mr.

  Goldstein, and she also refused to accept the Request. She instead provided Mr. Marrero with

  the email address of Mr. Goldstein. Mr. Marrero sent Mr. Goldstein an email attaching the

  Request titled “disability” on November 19, 2015. Mr. Goldstein admits receiving the Request

  on November 20, 2015.

         18.     On November 19, 2015, Mr. Marrero injured himself while on the job. Mr.

  Marrero advised his supervisor Lori Moore that same day advising her that he injured himself

  and needed relief. She refused, and Mr. Marrero completed his shift.

         19.     On November 20, 2015, Mr. Marrero went to see his doctor and receive treatment

  for his injury. Mr. Marrero’s doctor gave him a note finding him medically unable to work from

  Nov. 20 through Nov. 21.

         20.     On November 22, 2015, Mr. Marrero reported to duty as ordered by his

  supervisor at the North Dade station and attempted to provide his Worker’s Compensation

  paperwork enclosing documentation from his doctor. However, it was refused.

         21.     November 23, 2015, Mr. Marrero reported to the Norland station as instructed

  where Mr. Albo accused him of falsifying his application and questioned him about his

  performance. He advised Mr. Marrero that “I could do whatever I want” in response to Mr.

  Marrero’s request for reasonable accommodations. Mr. Albo advised Mr. Marrero he was fired

  and instructed him to report to Mr. Goldstein to process his termination.

         22.     Mr. Marrero reported to Mr. Goldstein’s office where Mr. Goldstein completed

  Mr. Marrero’s “60-day” and “90-day” evaluations, reporting Mr. Marrero work performance as
Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 5 of 7



  unsatisfactory.     In Mr. Marrero’s presence, Mr. Goldstein backdated the evaluations to

  November 21, 2015 and signed. He then asked Mr. Marrero to sign the document, which he

  refused.

         23.        Mr. Goldstein also proceeded to complete Absence Without Leave Form for Mr.

  Marrero’s alleged absence on November 21. Mr. Marrero, however, had not been told to report

  on November 20 and 21.

         24.        Mr. Goldstein and Mr. Juan Albo terminated Mr. Marrero prior to the end of

  probationary period which was set to end on November 31, 2015.


         25.        As a direct and proximate result of the acts of Defendants, Mr. Marrero suffered

  the following injuries and damages:

                    a. Personal injury;

                    b. Disability;

                    c. Aggravation of pre-existing condition;

                    d. Medical Expenses;

                    e. Emotional distress;

                    f. Pain and suffering;

                    g. Loss of capacity to enjoy life;

                    h. Public humiliation and embarrassment;

                    i. Permanent harm to his professions and personal reputation; and

                    j. Severe mental anguish.

                                               COUNT I
                              Section 501 of the Rehabilitation Act of 1973
                                   29 U.S.C. §701 et seq, As Amended
                                          (Rehabilitation Act)

         26.        Plaintiff realleges and incorporates by reference ¶¶ 1-25.
Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 6 of 7



         27.     Defendants’ conduct as alleged above constitutes discrimination based on Mr.

  Marrero’s disability in violation of his civil rights under the Rehabilitation Act. Defendants’

  stated reasons for Mr. Marrero’s termination were not true and instead were pretext to hide the

  Defendants’ discriminatory animus. Plaintiff claims noneconomic and economic damages under

  this statute for the injuries set forth above against Defendants.

                                           COUNT II
                           Age Discrimination in Employment Act of 1967
                                      29 U.S.C. § 621 et seq.
                                             (ADEA)

         28.     Plaintiff realleges and incorporates by reference ¶¶ 1-25.

         29.     Defendants’ conduct as alleged above constitutes discrimination based on Mr.

  Marrero’s age in violation of the Age Discrimination in Employment Act of 1967. Defendants’

  stated reasons for Mr. Marrero’s termination were not true and instead were pretext to hide the

  Defendants’ discriminatory animus. Plaintiff claims noneconomic and economic damages under

  this statute for the injuries set forth above against Defendants.

                                            COUNT III
                                    Americans with Disabilities Act
                                      42 U.S.C. § 12101 et seq.
                                               (ADA)

         30.     Plaintiff realleges and incorporates by reference ¶¶ 1-25.

         31.     Defendant’s conduct as alleged above constitutes discrimination based on Mr.

  Marrero’s disability in violation of the Americans with Disabilities Act. Defendants’ stated

  reasons for Mr. Marrero’s termination were not true and instead were pretext to hide the

  Defendants’ discriminatory animus. Plaintiff claims noneconomic and economic damages under

  this statute for the injuries set forth above against Defendants.

                                        PRAYER OF RELIEF
Case 1:20-cv-21975-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 7 of 7



          WHEREFORE, Plaintiff seeks judgment and prays for relief against Defendant, as

  follows:

              A.      Enter judgement in favor of Plaintiff and against Defendants;

              B.      Special damages according to proof;

              C.      General damages for aggravation of pre-existing condition, permanent

  injury, pain, suffering, emotional distress, anguish and humiliation according to proof;

              D.      Punitive damages;

              E.      Attorneys’ fees, costs and expert witness fees pursuant to statute; and

              F.      Any other relief that this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury of all issues triable as a matter of right by a jury

  as to all claims.

  Dated: May 11, 2020

                                                          Respectfully submitted,

                                                          Franchesca Marrero-Rodriguez P.A.
                                                          Attorney at Law
                                                          13550 N Kendall Dr.
                                                          Miami, FL 33186
                                                          Phone: (305) 461-1095
                                                          Email: fmrlawpa@gmail.com

                                                          /s/ Franchesca Marrero-Rodriguez, Esq.
                                                          F.B.N. 114106
                                                          Attorney for Plaintiff
